Citation Nr: 1106887	
Decision Date: 02/18/11    Archive Date: 02/28/11

DOCKET NO.  06-18 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for bilateral pes 
planus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Haddock, Associate Counsel 


INTRODUCTION

The Veteran had active military service from May 1959 to April 
1961.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 2005 rating decision by the Department of 
Veterans Affairs (VA) Togus Regional Office (RO) in Augusta, 
Maine.  Jurisdiction over the case was subsequently returned to 
the RO in Providence, Rhode Island.

This issue was previously before the Board in May 2009, at which 
time it was remanded for additional development.  The case has 
now been returned to the Board for further appellate action.


FINDINGS OF FACT

1.  In an unappealed April 1968 rating decision, the Veteran was 
denied entitlement to service connection for bilateral pes 
planus.

2.  The evidence associated with the claims file subsequent to 
the April 1968 rating decision is cumulative or redundant of the 
evidence previously of record or does not relate to an 
unestablished fact necessary to substantiate the claim.


CONCLUSION OF LAW

New and material evidence has not been received to reopen a claim 
of entitlement to service connection for bilateral pes planus.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010), and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2010), provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is not 
required to provide assistance to a claimant if there is no 
reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate the 
claim.  As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the United States Court of Appeals for 
Veterans Claims (Court) has held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to 
the VCAA be provided "at the time" that, or "immediately 
after," VA receives a complete or substantially complete 
application for VA-administered benefits.  Pelegrini v. Principi, 
18 Vet. App. 112, 119 (2004).  

Additionally, in March 2006, the Court held that because the 
terms "new" and "material" in a new and material evidence 
claim have specific, technical meanings that are not commonly 
known to VA claimants, when providing the notice required by the 
VCAA, it is necessary, in most cases, for VA to inform claimants 
seeking to reopen a previously and finally disallowed claim of 
the unique character of the evidence that must be presented.  
Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006).

The record reflects that the Veteran was mailed a letter in March 
2005 advising him of what the evidence must show and of the 
respective duties of VA and the claimant in obtaining evidence.  
In March 2006, the Veteran was mailed a letter providing him with 
appropriate notice with respect to the disability-rating and 
effective-date elements of his claim.  In September 2009, the 
Veteran was mailed a letter informing him of the basis for the 
prior denial of entitlement to service connection for pes planus.

Although the Veteran was not provided adequate notice until after 
the initial adjudication of the claim, the Board finds that there 
is no prejudice to the Veteran in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  In this regard, the Board notes that following the 
provision of the required notice and the completion of all 
indicated development the claim was readjudicated.  There is no 
indication or reason to believe that the ultimate decision on the 
merits of the claim would have been different had complete VCAA 
notice been provided at an earlier time.  See Overton v. 
Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be 
cured by a new VCAA notification followed by a readjudication of 
the claim).  

The Board also finds the Veteran has been afforded adequate 
assistance in response to his claim.  The Veteran's service 
treatment records (STRs) are on file.  VA Medical Center 
treatment records have been obtained.  Private medical records 
are on file.  Neither the Veteran nor his representative has 
identified any outstanding evidence, to include medical records, 
which could be obtained to substantiate the claim.  The Board is 
also unaware of any such evidence.
   
The Board acknowledges that the Veteran has not been provided a 
VA examination in response to his claim to reopen and that no VA 
medical opinion has been obtained in response to this claim, but 
notes that VA has no obligation to provide such an examination or 
obtain such an opinion if new and material evidence has not been 
presented.  See 38 C.F.R. § 3.159 (c)(4).

Accordingly, the Board will address the merits of the claim to 
reopen.

Legal Criteria

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter be 
reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 
2002).  The exception to this rule is 38 U.S.C.A. § 5108, which 
provides that if new and material evidence is presented or 
secured with respect to a claim which has been disallowed, the 
Secretary shall reopen the claim and review the former 
disposition of the claim.

New evidence is defined as evidence not previously submitted to 
agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The Court recently interpreted the language of 38 C.F.R. § 
3.156(a) as creating a low threshold, and viewed the phrase 
"raises a reasonable possibility of substantiating the claim" 
as "enabling rather than precluding reopening."  The Court 
emphasized that the regulation is designed to be consistent with 
38 C.F.R. § 3.159(c)(4), which, "does not require new and 
material evidence as to each previously unproven element of a 
claim."  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 
2010).  

For the purpose of establishing whether new and material evidence 
has been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

Analysis

The Veteran originally filed his claim of entitlement to service 
connection for bilateral pes planus in February 1968.  In an 
April 1968 rating decision, the Veteran was denied entitlement to 
service connection for pes planus because pes planus was shown to 
have existed prior to the Veteran's service and was not shown to 
have been aggravated beyond the natural progression as a result 
of active service.  The Veteran did not appeal this decision.
 
The evidence of record at the time of the April 1968 rating 
decision included the following:  the Veteran's STRs, which 
showed that the Veteran was noted to have 2nd degree bilateral 
pes planus that was symptomatic upon long standing at the time of 
his entrance into active service and that he had 2nd degree 
bilateral pes planus at the time of his separation from active 
service; and a letter from Dr. H.G. stating that the Veteran went 
to him in May 1967 reporting that he was a barber and that he 
experienced pain in his feet and legs when working. 

The pertinent evidence that has been received since the 
unappealed rating decision consists of the following: a June 1975 
statement from the Veteran in which he reported that his feet 
were in fair shape when he entered service and that all the 
marching he did in the service made his feet worse; an August 
1975 private examination report which shows that the Veteran was 
required to stand on his feet all day in his occupation as a 
barber and that he had mobile, moderately-severe pes planus; a 
March 1976 VA Medical Center treatment record indicating that the 
Veteran had experienced foot pain while in active service; and 
current VA Medical Center treatment notes showing that the 
Veteran continues to experience bilateral foot pain.  

The Board finds that the evidence received since the April 1968 
rating decision is cumulative and redundant in nature and that it 
does not relate to the reason the claim was originally denied.  
Competent evidence that the Veteran's bilateral pes planus was 
aggravated by his active service has not been added to the 
record.  In this regard, the Board notes that the Veteran is 
competent to describe his foot symptoms but, as a lay person, he 
is not competent to state that his underlying foot pathology 
increased in severity as a result of the marching he was required 
to do in the service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Therefore, the evidence added to the 
record is not new and material.

Accordingly, reopening of the claim is not warranted.


							(CONTINUED ON NEXT PAGE)




ORDER

The Board having determined that new and material evidence has 
not been presented, reopening of the claim for entitlement to 
service connection for bilateral pes planus is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


